ORDER

PER CURIAM:
Kevin Wilkins was charged with two counts of failure to pay child support in violation of § 568.040, RSMo 1994. He entered a plea of guilty on February 5, 1995, and was sentenced to two concurrent five-year terms of imprisonment. He appeals the denial of his motion for post-conviction relief. Finding no precedential value in the decision, we affirm by this summary order, but have provided the parties a memorandum as to *681the reasons for our decision, judgment. Rule 84.16(b). We affirm the